Name: Commission Regulation (EC) NoÃ 835/2008 of 22Ã August 2008 on the release of securities in relation to certain import tariff quotas in the beef sector
 Type: Regulation
 Subject Matter: civil law;  tariff policy;  animal product;  trade;  EU finance
 Date Published: nan

 23.8.2008 EN Official Journal of the European Union L 225/6 COMMISSION REGULATION (EC) No 835/2008 of 22 August 2008 on the release of securities in relation to certain import tariff quotas in the beef sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) in conjunction with Article 4 thereof, Whereas, (1) Commission Decision 2008/61/EC of 17 January 2008 amending Annex II to Council Decision 79/542/EEC as regards the imports of bovine fresh meat from Brazil (2) has modified the import requirements for bovine meat from Brazil. That Decision provides that it is only possible to allow imports to continue on a secure basis by strengthening the control and surveillance of holdings from which animals eligible for export to the Community are sourced and by establishing a provisional list of such approved holdings drawn up by Brazil for which certain guarantees are provided. (2) Moreover, in the first half of 2008 the authorities of Argentina have adopted a series of measures affecting the normal trade flows of beef from that third country to the Community. (3) In view of these particular circumstances, Commission Regulation (EC) No 313/2008 of 3 April 2008 derogating from Regulation (EC) No 1445/95 as regards import requirements for bovine meat from Brazil (3) provided for an extension of the validity of import licences issued under certain import tariff quotas in the beef sector until 30 June 2008. (4) Operators that had obtained, prior to the entry into force of Decision 2008/61/EC, import rights for the importation of bovine meat within the import tariff quotas referred to in Commission Regulation (EC) No 529/2007 of 11 May 2007 opening and providing for the administration of an import tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (1 July 2007 to 30 June 2008) (4) and in Commission Regulation (EC) No 545/2007 of 16 May 2007 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2007 to 30 June 2008) (5), continued to be faced with severe practical difficulties to source the products before the end of the import tariff quota period. Consequently, a significant part of the import rights allocated to operators remained unused before 1 July 2008. In view of these particular circumstances, it is necessary to provide that, under certain conditions, the securities lodged in relation to those import rights that were not used by 1 July 2008 should be released. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. At the request of the interested parties, the securities related to import rights lodged in application of Article 5(2) of Regulation (EC) No 529/2007 and of Article 6(3) of Regulation (EC) No 545/2007 shall be released, under the following conditions: (a) the applicant has applied for and obtained import rights under the quota referred to in: (i) Article 1(1) of Regulation (EC) No 529/2007; or (ii) Article 1 of Regulation (EC) No 545/2007; (b) the import rights have been used only partially or not at all by 1 July 2008. 2. The securities referred to in paragraph 1 shall be released proportionally to the import rights which have not been used by 1 July 2008. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 510/2008 (OJ L 149, 7.6.2008, p. 61). (2) OJ L 15, 18.1.2008, p. 33. (3) OJ L 93, 4.4.2008, p. 11. (4) OJ L 123, 12.5.2007, p. 26. (5) OJ L 129, 17.5.2007, p. 14. Regulation as last amended by Regulation (EC) No 749/2008 (OJ L 202, 31.7.2008, p. 37).